DETAILED ACTION
This office action is in response to the application filed August 13, 2021.
Claims 1-19 are pending. 
Applicant’s claim of priority to the parent application 16/595,242 and provisional application 62/744,094 filed October 10, 2018. The claims are herein examined as entitled to the earlier filing date. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 was filed after the mailing date of the application on the same date The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9,11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1,2,4-19 respectively of f U.S. Patent No. 11,106,570 Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are obvious in view of the patented claims as aligned below. 

Application 17/402,217
US Patent 11,106,570
1. A computer-implemented method for performing zero coding automation with natural language processing for use in testing software, the method comprising: extracting values of a set of constructs from a natural language command, wherein the set of constructs comprises at least one facilitator; for at least one construct in the set of constructs: evaluating words in the natural language command to identify a context for an extracted value of the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct, and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values; and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context; comparing the extracted values of the set of constructs against values of one or more definitions to identify a matching definition for the natural language command; identifying a procedure corresponding to the matching definition for the natural language command, wherein the procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with a tool library or software code module; and causing the tool library or software code module to be executed based on the natural language command.  










2. The computer-readable medium of claim 1, wherein information of the procedure comprises: a procedure identifier, a procedure name, a procedure description, procedure variable, or any combination thereof.  

3. The computer-readable medium of claim 1, wherein information of the step or operation comprises: a step or operation identifier, a step or operation name, at least one step or operation variable, or any combination thereof.  

4. The computer-readable medium of claim 1, wherein the tool library or software code module is written in a programming language.  

5. The computer-readable medium of claim 1, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.  

6. The computer-readable medium of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria.  
7. The computer-readable medium of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria to identify a parameter of the procedure whose value is missing from the received natural language command.  


8. The computer-readable medium of claim 1 further comprising: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.  

9. At least one non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method of analyzing software, the method comprising: extracting values of a set of constructs from a natural language command, wherein the set of constructs comprises at least one facilitator; for at least one construct in the set of constructs: evaluating words in the natural language command to identify a context for an extracted value of the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct, and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values; and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context; comparing the extracted values of the set of constructs against values of one or more definitions to identify a matching definition for the natural language command; identifying a procedure corresponding to the matching definition for the natural language command, wherein the procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with a tool library or software code module; and causing the tool library or software code module to be executed based on the received natural language command.  










 
11. The computer-readable medium of claim 9, wherein information of the procedure group comprises: a procedure group identifier, a procedure group name, a procedure group description, procedure group resource, or any combination thereof.  
12. The computer-readable medium of claim 9, wherein information of the procedure comprises: a procedure identifier, a procedure name, a procedure description, procedure variable, or any combination thereof.  
13. The computer-readable medium of claim 9, wherein information of the step or operation comprises: a step or operation identifier, a step or operation name, at least one step or operation variable, or any combination thereof.  
14. The computer-readable medium of claim 9, wherein the tool library or software code module is written in a programming language.  



15. The computer-readable medium of claim 9, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.  

16. The computer-readable medium of claim 9 further comprising: parsing and validating the received natural language command based on a set of validation criteria.  


17. The computer-readable medium of claim 9 further comprising: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.  

18. At least one non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method for performing zero coding automation with natural language processing for use in analyzing software, the method comprising: analyzing a received natural language command based on a set of validation criteria; identifying a set of keywords associated with the received natural language command; updating one or more keywords in the set of keywords based at least in part on evaluating words occurring before or after the one or more keywords in the received natural language command; identifying a set of sections applicable to the received natural language command, wherein each section in the set of sections comprises at least one subsection; for each section in the set of sections: comparing at least one keyword in the set of keywords associated with the received natural language command to at least one subsection in the section; and when a match is found, updating a data structure with the matching subsection; and identifying a definition based on the data structure comprising the matching subsections, wherein the definition is associated with at least one procedure group, -28- 153046856.1Attorney Docket No. 031419-8220.USO2 wherein the at least one procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with at least one tool library or software code module.  


19. The method of claim 18, wherein the at least one tool library or software code module is written in a programming language.

1. A computer-implemented method for performing zero coding automation with natural language processing for use in testing telecommunications software and resources, the method comprising: receiving at least one natural language command to test at least one feature of the telecommunications software; extracting values of a set of constructs from the received at least one natural language command, wherein the set of constructs comprises: action, facilitator, resource, parameters, and conditions; for at least one construct in the set of constructs: evaluating words in the received at least one natural language command to identify a context for an extracted value of the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct, and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values; and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context; comparing the extracted values of the set of constructs against values of one or more definitions to identify at least one matching definition for the received at least one natural language command; identifying at least procedure group corresponding to the matching at least one definition for the received at least one natural language command, wherein the procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step, and wherein the at least one step is associated with at least one tool library or software code module; and executing the at least one tool library or software code module to test the at least one feature of the telecommunications software corresponding to the received natural language command.
3. The method of claim 1, wherein information of the at least one procedure comprises: a procedure identifier, a procedure name, a procedure description, at least one procedure variable, or any combination thereof.
4. The method of claim 1, wherein information of the at least one step comprises: a step identifier, a step name, at least one step variable, or any combination thereof.
5. The method of claim 1, wherein the at least one tool library or software code module is written in a programming language.
6. The method of claim 1, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.
7. The method of claim 1 further comprising: parsing and validating the received natural language command based on a set of validation criteria.
8. The method of claim 1 further comprising: parsing and validating the received natural language command based on a set of validation criteria to identify at least one parameter of the at least one procedure whose value is missing from the received natural language command.
9. The method of claim 1 further comprising: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.
10. A non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method of testing telecommunications software, the method comprising: receiving a natural language command to test at least one feature of the telecommunications software; extracting values of a set of constructs from the received natural language command, wherein the set of constructs comprises: action, facilitator, resource, parameters, and conditions; for at least one construct in the set of constructs: evaluating words in the received natural language command to identify a context for an extracted value for the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct, and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values; and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context; comparing the extracted values of the set of constructs against values of one or more definitions to identify at least one matching definition for the received at least one natural language command; identifying at least one procedure group corresponding to the matching at least one definition for the received at least one natural language command, wherein the at least one procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step, and wherein the at least one step is associated with at least one tool library or software code module; executing the at least one tool library or software code module to test the at least one feature of the telecommunications software corresponding to the received natural language command.

11. The computer-readable medium of claim 10, wherein information of the at least one procedure group comprises: a procedure group identifier, a procedure group name, at least one procedure group resource, or any combination thereof.
12. The computer-readable medium of claim 10, wherein information of the at least one procedure comprises: a procedure identifier, a procedure name, a procedure description, at least one procedure variable, or any combination thereof.
13. The computer-readable medium of claim 10, wherein information of the at least one step comprises: a step identifier, a step name, at least one step variable, or any combination thereof.
14. The computer-readable medium of claim 10, wherein the at least one tool library or software code module is written in a programming language.
15. The computer-readable medium of claim 10, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.
16. The computer-readable medium of claim 10, wherein the method further comprises: parsing and validating the received natural language command based on a set of validation criteria.
17. The computer-readable medium of claim 10, wherein the method further comprises: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.
18. A computer-implemented method for performing zero coding automation with natural language processing for use in testing telecommunications software and resources, the method comprising: receiving a natural language command to test at least one feature of the telecommunications software; parsing and validating the received natural language command based on a set of validation criteria; identifying a set of keywords associated with the received natural language command; updating one or more keywords in the set of keywords based at least in part on evaluating words occurring before or after the one or more keywords in the received natural language command; identifying a set of sections applicable to the received natural language command, wherein each section in the set of sections comprises at least one subsection; for each section in the set of sections: comparing at least one keyword in the set of keywords associated with the received natural language command to at least one subsection in the section; and when a match is found, updating a data structure with the matching subsection; and identifying at least one definition based on the data structure comprising the matching subsections, wherein the at least one definition is associated with at least one procedure group, wherein the at least one procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step, and wherein the at least one step is associated with at least one tool library or software code module.
19. The method of claim 18, wherein the at least one tool library or software code module is written in a programming language.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim  2-8 recites the limitation "the computer-readable medium” of claim 1. There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a “computer-implemented method” not a “computer-readable medium.”
f


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Chandra” (US PG Publication 2013/009756) in view of “Matyjek” (US Patent Number 9,047,414). 


Regarding Claim 1, Chandra teaches: 
1. A computer-implemented method for performing zero coding automation with natural language processing for use in testing software, the method comprising; (See Chandra plain-text test document 302, Fig. 3, ¶51, see further ¶¶6-9 describing parsing natural language test input into automated test script to test specific target user interfaces of target software where target software is accessible over any type of network, including e.g. ISP network as in ¶26). 

extracting values of a set of constructs from a natural language command, wherein the set of constructs comprises at least one facilitator  (extracted a-t-d dependency relations of ¶79-80) …(See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations between them)


for at least one construct in the set of constructs: evaluating words in the natural language command to identify a context for an extracted value of the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values;; (Chandra See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods). 

and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context;  (See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods using the context to as part of disambiguation of the target value in the NL segments).

Chandra does not teach, but Matyjek teaches: 

comparing the extracted values of the set of constructs against values of one or more definitions to identify a matching definition for the natural language command; (See Matyjek, 304, Fig. 3, 410, Fig. 4 Col. 7, Ln 25-67 teaches searching a set of pre-written testing script commands using the parsed natural language statements to identify matching commands to be executed)


identifying a procedure corresponding to the matching definition for the natural language command, wherein the procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with a tool library or software code module; (412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) 

and causing the tool library or software code module to be executed based on the natural language command..  (418 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches after generation of the test script using pre-written test function code executing the script to test the target application). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 


Regarding Dependent Claims 2-9, Chandra and Matyjek further teaches:
2. The method of claim 1, wherein information of the at least one procedure comprises: a procedure identifier, a procedure name, a procedure description, at least one procedure variable, or any combination thereof.  (Matyjek 412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) [Matyjek teaches generation of the test script comprising a description of the relevant group of testing functions identifies to test the target application including identification of variables to carry out the testing functions]  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 



3. The computer-readable medium of claim 1, wherein information of the step or operation comprises: a step or operation identifier, a step or operation name, at least one step or operation variable, or any combination thereof..  (See Chandra e.g. ¶8 describing identifying testing steps including actions, targets, and data values for carrying out those testing steps, i.e. “variables” for the steps). 


4. The computer-readable medium of claim 1, wherein the tool library or software code module is written in a programming language  (Chandra e.g. Scripting Languages in ¶6 and programming languages in ¶25). 

5. The computer-readable medium of claim 1, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.  (See Chandra e.g. ¶13 generating machine-readable test case representations based on the segments extracted from the natural language text). 

6. The computer-readable medium of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria.  (See e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, including verification of data in e.g. ¶77). [in describing this subject matter, applicant’s specification ¶47 describes associating NL segments with “a set of criteria (for example, subject, predicate, actions, conditions, context, tags, and so on) to determine whether the section and/or subsection applies to a received natural language command.”]

7. The computer-readable medium of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria to identify a parameter of the procedure whose value is missing from the received natural language command.  (See e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, further see ¶77 wherein the password data is missing for one identified ATD tuple).

8. The computer-readable medium of claim 1 further comprising: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.  (See e.g. Chandra ¶98 database 514 storing definitions of test cases which may be retrieved based on NL parsing and may result in re-use of the test case representations in the scripts executed by the test drivers).

Claim 9 is rejected on the same basis as the corresponding limitations of claim 1 above.

10. The computer-readable medium of claim 9, further comprising: maintaining a context for the natural language command or the at least one step or operation, wherein maintaining the context includes tracking one or more other natural language commands or one or more other step or operations; and updating an extracted value of at least one construct from the set of constructs based at least in part on the maintained context for the natural language command or the at least one step or operation. (Chandra See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods).

Regarding Claim 11, Matyjek further teaches: 
11. The computer-readable medium of claim 9, wherein information of the procedure group comprises: a procedure group identifier, a procedure group name, a procedure group description, procedure group resource, or any combination thereof.  (412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) [Matyjek teaches generation of the test script comprising a description of the relevant group of testing functions identifies to test the target application]

Claims 12-17 are rejected on the same basis as claims 2-6, and 8 respective above. 



Regarding Claim 18, Chandra teaches: 
18. At least one non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method for performing zero coding automation with natural language processing for use in analyzing software, the method comprising: analyzing a received natural language command based on a set of validation criteria; (See Chandra plain-text test document 302, Fig. 3, ¶51, see further ¶¶6-9 describing parsing natural language test input into automated test script to test specific target user interfaces of target software where target software is accessible over any type of network, including e.g. ISP network as in ¶26). (extracted a-t-d dependency relations of ¶79-80) …(See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations. See further e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, including verification of data in e.g. ¶77). [in describing this subject matter, applicant’s specification ¶47 describes associating NL segments with “a set of criteria (for example, subject, predicate, actions, conditions, context, tags, and so on) to determine whether the section and/or subsection applies to a received natural language command.”]


identifying a set of keywords associated with the received natural language command; (See e.g. ¶¶32-33 of Chandra teaching identifying a keyword-based script for testing the target software) 

updating one or more keywords in the set of keywords based at least in part on evaluating words occurring before or after the one or more keywords in the received natural language command; (Chandra See 306-316 of Fig. 3, identification of
dependencies between elements in ¶79 as well as identification of target context
in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation
methods).

identifying a set of sections applicable to the received natural language command, wherein each section in the set of sections comprises at least one subsection; (See 306, Fig. 3, See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations between them)

for each section in the set of sections: comparing at least one keyword in the set of keywords associated with the received natural language command to at least one subsection in the section; (See e.g. ¶¶32-33 of Chandra teaching identifying a keyword-based script for testing the target software)

and when a match is found, updating a data structure with the matching subsection (See identifying key-words in NL segments and adding to keyword-based test case representations in e.g. ¶¶56-58 of Chandra)

Chandra does not teach, but Matyjek teaches:
and identifying a definition based on the data structure comprising the matching subsections, wherein the definition is associated with at least one procedure group, wherein the at least one procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with at least one tool library or software code module. (See Matyjek, 304, Fig. 3, 410, Fig. 4 Col. 7, Ln 25-67 teaches searching a set of pre-written testing script commands using the parsed natural language statements to identify matching commands to be executed) (418 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches after generation of the test script using pre-written test function code executing the script to test the target application).
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 

Regarding Claim 19, Chandra further teaches: 19. The method of claim 18, wherein the at least one tool library or software code module is written in a programming language. (Chandra e.g. Scripting Languages in ¶6 and programming languages in ¶25). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art in the PTO-892 Form pages 1 and 2 teaches several systems for processing natural language input in order to carry out software testing. For example, US PG Publication 2017/0177466 to Owen et al teaches a system for accepting natural language inputs to carry out target software testing. Further, US PG Publication 2016/0132426 to Crawhay et. al. teaches generation of natural language test cases based on user input and receipt of the target application information. Further, US PG Publication 2017/0181012 teaches methods for testing particular portions of network architecture for validation of functionality and compatibility. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MJB
6/10/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191